USCA1 Opinion

	




                              [Not for Publication]                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 96-1105                               CHARLES LANGONE ET AL.,                                Plaintiffs, Appellees,                                          v.                                 WILLIAM WALSH, INC.,                             d/b/a William Walsh Movers,                                Defendant, Appellant.                                     ERRATA SHEET               The opinion of  this Court  issued on November  20, 1996  is          corrected as follows:               On p.3, line 1 change "the" to "that"                                [Not for Publication]                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 96-1105                               CHARLES LANGONE ET AL.,                                Plaintiffs, Appellees,                                          v.                                 WILLIAM WALSH, INC.,                             d/b/a William Walsh Movers,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                         [Rya W. Zobel, U.S. District Judge]                                        ___________________                                 ____________________                                        Before                                 Stahl, Circuit Judge,                                        _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Paul E. Stanzler, with whom Maria E. Recalde  and Burns & Levinson            ________________            ________________      ________________        LLP were on brief, for appellant.        ___            Matthew E.  Dwyer, with whom John  F. Farraher,  Jr., Christina C.            _________________            _______________________  ____________        Duddy, and Dwyer & Jenkins P.C. were on brief, for appellee.        _____      ____________________                                 ____________________                                  November 20, 1996                                 ____________________                      LYNCH, Circuit Judge.   The  New England  Teamsters                      LYNCH, Circuit Judge.                             _____________            and  Trucking  Industry Pension  Fund  and  the Teamsters  25            Health Services  and Insurance Plan ("the  Health Plan") sued            William Walsh,  Inc. ("WWI") to recover  sums admittedly owed            to the Fund and Plan by  Charles Walsh, Inc. ("CWI"), a  now-            defunct  moving company.  The Pension  Fund has since settled            with WWI, so that only the Health Plan remains party to  this            litigation.    The Health  Plan's theory  is  that WWI  is an            "alter  ego" of CWI within the meaning of the pertinent labor            law  doctrines and so is responsible for the debt.  That debt            is in  the sum of $243,737, exclusive of interest.  CWI is no            longer in operation  and apparently has no  assets to satisfy            the obligation.                      The   parties  filed  cross   motions  for  summary            judgment  before the district court.   The material facts are            not in dispute.   It is the inferences and  legal conclusions            to be drawn from  the facts which are in contention.   United                                                                   ______            Paperworkers Int'l  Union, Local  14  v. International  Paper            ____________________________________     ____________________            Co., 64 F.3d 28,  31 (1st Cir. 1995)   No claim is  made that            ___            the  district court applied the wrong law. The district court            (Zobel, J.)  entered summary judgment for  the plaintiffs and            against WWI  on the alter  ego theory.   Langone v.  C. Walsh                                                     _______     ________            Inc., 864 F. Supp. 233 (D. Mass. 1994).  We review the matter            ____            de novo.  United Paperworkers, 64 F.3d at 32.            __ ____   ___________________                                         -2-                                          2                      We  affirm  on the  district  court's well-reasoned            opinion.   Local  Rule 27.1.   We add only  the following few            thoughts.   We recognize  that these  "alter ego"  cases have            serious consequences  for each  party  to the  dispute.   The            cases  are  largely  fact-driven, and  general  statements of            doctrine go only  so far.   In NLRB  v. Hospital San  Rafael,                                           ____     _____________________            Inc.,   42  F.3d  45  (1st  Cir.  1994),  we  noted  that  in            ____            determining alter ego status the NLRB and courts have:                      considered a range of  criteria including                      the  similarity between  the old  and new                      companies  in   relation  to  management,                      business  purpose, operation,  equipment,                      customers  and  supervision,  as well  as                      ownership.   In  most  cases,  a  further                      important factor in determining alter ego                      status  is whether the  alleged alter ego                      entity  was  created  and  maintained  in                      order to avoid labor obligations.            Id.  at 50.   We  have also  noted that  "[n]o one  factor is            __            controlling  and all need not be present to support a finding            of alter ego status."   C.E.K. Indus. Mechanical Contractors,                                    _____________________________________            Inc. v. NLRB, 921 F.2d 350, 354 (1st Cir. 1990).            ____    ____                      Here there is strong evidence of similarity between            the old and new companies in that there is common management,            an identical business purpose, and substantial similarity  in            operations.   These similarities  are compounded by  the fact            that  despite nominally  separate ownership,  CWI essentially            provided WWI  with free equipment (trucks  and company cars),            free  use of office and warehouse space,  and free use of its            service mark.                                         -3-                                          3                      As  we  said  in  Hospital San  Rafael,  anti-union                                        ____________________            animus  is  not  always a  sine  qua  non  of an  "alter-ego"                                       ____  ___  ___            finding.  Hospital San Rafael, 42  F.3d at 51.  But this case                      ___________________            does  not test  the "reasonable  limits," id.  at 52,  of the                                                      ___            Hospital  San  Rafael  doctrine because  there  is sufficient            _____________________            evidence here to infer anti-union animus from the sequence of            events  (although  this evidence  is  not as  strong  as that            recited earlier pertaining to  the similarity between the old            and new companies).   These facts are sufficient to  make out            an alter-ego case, although WWI's arguments on this point are            far from frivolous.1                      We acknowledge the able  briefing and advocacy  for            both sides here.                        For these reasons, we affirm.  No costs.                                            ____________________            1.  Of far less merit is WWI's alternate argument that the            collective bargaining agreement which WWI eventually signed            with the union somehow bars the claims of the Health Plan.             For one thing, the Plan was not a party to this agreement.             In addition, the agreement on its face is silent on the            question of liability for past claims.  And finally,            collective bargaining agreements by their very nature govern            prospective relations between the parties.  We decline to            ___________            read in a waiver of past claims absent any indication in the            agreement itself that the parties intended it to address such            matters.                                         -4-                                          4